Nichols, P. J.
— This action was in the Allen Circuit Court for damages suffered by the appellee, resulting from the alleged negligence of the appellant in permitting a blind horse of vicious disposition to stand unattended and unhitched upon the public streets of Ft. Wayne, Indiana. The horse became frightened and ran away, and, on account of being blind, ran into appellee’s place of business, demolishing the front of her store and a large amount of personal property therein. The cause was put at issue by a general denial, and submitted to a jury for trial, which returned a verdict for appellee in the sum of $250.
Appellant filed a motion for a new trial, which was overruled, and this ruling of the court is the only error assigned that appellant undertakes to present, discussing errors, in admitting certain evidence.
*192The motion for a new trial, or the substance thereof, is not set out in appellant’s brief. It does not appear by appellant’s brief that any bill of exceptions containing the evidence was ever filed and made a part of the record. In such condition of the record, as shown by. the brief, no question is presented for our consideration. Burck v. Davis (1905), 35 Ind. App. 648, 73 N. E. 192; Talbott v. Town of Newcastle (1907), 169 Ind. 172, 81 N. E. 724; Kilmer v. Moneyweight Scale Co. (1905), 36 Ind. App. 568, 76 N. E. 271; Meharry v. Simmons (1857), 9 Ind. 177.
The judgment is affirmed.